


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION

AGREEMENT (THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

SUBSCRIPTION AGREEMENT
(Offshore Subscribers)

TO: Norstra Energy Inc. (the "Company")

Purchase ofConvertible Note

1. Subscription and Use ofProceeds

1.1 On the basis ofthe representations and warranties and subject to the terms
and conditions set forth herein, Jackson Bennett, LLC, (the "Subscriber") hereby
irrevocably subscribes for and agrees to purchase one convertible note (the
"Note") from the Company for an aggregate purchase price of $100,000 (the
"Subscription Proceeds"), substantially in the form attached to this
Subscription Agreement as Exhibit "A" (the subscription and agreement to
purchase being the "Subscription").

1.2 On the basis ofthe representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to sell
the Note to the Subscriber.

1.3 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

1.4 Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money ofthe United States ofAmerica.

2. Payment

2.1 the Subscription Proceeds pertaining to the purchase of the Note shall be
paid on or before the Closing Date (as defined in Section 4.1, below) by cheque
or wire transfer to the Company.

3. Documents Required from Subscriber 3.1 The Subscriber must:

(a)     

complete, sign and return to the Company an executed copy of this Subscription
Agreement prior to the Closing Date; and,

(b)     

complete, sign and return to the Company an executed copy ofthe Investor
Questionnaire attached as Annex B; and

(c)     

complete, sign and return to the Company as soon as possible, on request by the
Company, any documents, questionnaires, notices and undertakings as may be
required by regulatory authorities and applicable law

--------------------------------------------------------------------------------

 


(collectively the "Transaction Documents.")

4. Closing

4.1 There shall be no formal closing ceremony with respect to the transactions
contemplated by this Agreement. Instead, the parties shall execute and exchange
the Transaction Documents by facsimile and email and the closing ofthe
transactions contemplated by this Agreement shall be deemed to have occurred
(the "Closing") on the date (the "Closing Date") that the Company receives the
Subscription Proceeds in full. There may be multiple Closings

5. Acknowledgements ofSubscriber

5.1 The Subscriber acknowledges and agrees that:

(a)     

Neither the Note nor the shares of common stock ("Sbares") that may be issued
upon a conversion of the Note (the Note and the Shares may be hereinafter
referred to collectively as the "Securities") have been or will be registered
under the 1933 Act, or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to a U.S.
Person, as that term is defmed in Regulation S under the 1933 Act ("Regulation
S"), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case in accordance with applicable state securities laws;

(b)     

the Company has not undertaken to, and will have no obligation to, register the
Securities, or any ofthem, under the 1933 Act;

(c)     

it has received and carefully read this Subscription Agreement;

(d)     

the decision to execute this Subscription Agreement and acquire the Note
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the "SEC") at www.sec.gov;

(e)     

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company's
most recent periodic reports filed with the SEC and available for viewing at the
SEC's website at www.SEC.gov;

(f)     

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Note
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

(g)     

all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber

will     

immediately provide the Company with such information;

(h)     

the Company is entitled to rely on the representations and warranties of the
Subscriber contained

in     

this Subscription Agreement and the Subscriber will hold the Company harmless
from any loss

or     

damage it may suffer as a result of the Subscriber's failure to correctly
complete this

Subscription     

Agreement;

--------------------------------------------------------------------------------

 


(i)     

the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with

  respect     

to the merits and risks of an investment in the Securities and with respect to
applicable

  resale     

restrictions, and it is solely responsible (and the Company is not in any way
responsible) for

  compliance     

with:

  (i)     

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution ofthe Securities hereunder, and

  (ii)     

applicable resale restrictions;

(j)     

none of the Securities are listed on any stock exchange or automated dealer
quotation system and

  no     

representation has been made to the Subscriber that any of the Securities will
become listed on

  any     

stock exchange or automated dealer quotation system, except that currently
certain market

  makers     

make market in the Shares of the Company on the OTC Bulletin Board operated by
the

  Financial     

Industry Regulatory Authority ("FINRA");

(k)     

none of the Securities may be offered or sold by the Subscriber to a U.s. Person
(as defined in

  Section     

6.2, below, or for the account or benefit of a U.S. Person (other than a
distributor) prior to

  the     

end of the Distribution Compliance Period (as defmed herein);

(I)     

the Subscriber is not acquiring the Note as a result of, and will not itself
engage in, any "directed

  selling     

efforts" (as that term is defined in Regulation S under the 1933 Act) in the
United States in

  respect     

of the Securities which would include any activities undertaken for the purpose
of, or that

  could     

reasonably be expected to have the effect of, conditioning the market in the
United States

  for     

the resale of any ofthe Securities; provided, however, that the Subscriber may
sell or otherwise

  dispose     

of the Securities pursuant to registration thereof under the 1933 Act and any
applicable

  state     

securities laws or under an exemption from such registration requirements;

(m)     

the Company will refuse to register any transfer of the Securities not made in
accordance with the

  provisions     

of Regulation S, pursuant to an effective registration statement under the 1933
Act or

  pursuant     

to an available exemption from the registration requirements of the 1933 Act and
in each

  case     

in accordance with applicable state securities laws;

(n)     

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed

  or     

passed on the merits of the Securities;

(0)     

no documents in connection with the sale of the Note hereunder have been
reviewed by the SEC

  or     

any state securities administrators;

(P)     

there is no government or other insurance covering any ofthe Securities;

(q)     

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be

  unlawful     

or if, in the discretion of the Company acting reasonably, it is not in the best
interests of

  the     

Company;

(r)     

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the

  prospectus     

requirements of applicable securities legislation on the basis that the
Subscriber is not a

  resident     

of either the United States or Canada and, as a consequence:

  (i)     

is restricted from using most ofthe civil remedies available under securities
legislation,

  (ii)     

may not receive information that would otherwise be required to be provided
under securities legislation, and

--------------------------------------------------------------------------------

 


  (iii)     

the Company is relieved from certain obligations that would otherwise apply
under securities legislation; and

(s)     

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed

  for     

the offer of the Note, although in technical compliance with Regulation S, would
not be

  available     

if the offering is part of a plan or scheme to evade the registration provisions
of the 1933

  Act     

or any applicable state securities laws; .

6. Representations, Warranties and Covenants of the Subscriber

6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing), and acknowledges that the Company is relying thereon, that:

(a)     

the Subscriber is not a U.S. Person as that term is defined in Regulation S;

(b)     

the Subscriber is not acquiring the Note for the account or benefit of, directly
or indirectly, any

  U.     

S. Person as that term is defmed in Regulation S;

(c)     

the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of

  Subscriber"     

on the signature page of this Subscription Agreement and the sale of the
Securities to

  the     

Subscriber as contemplated in this Subscription Agreement complies with or is
exempt from

  the     

applicable securities legislation of the jurisdiction of residence of the
Subscriber;

(d)     

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription

  Agreement     

and to take all actions required pursuant hereto and, if the Subscriber is a
corporation,

  it     

is duly incorporated and validly subsisting under the laws of its jurisdiction
of incorporation and

  all     

necessary approvals by its directors, shareholders and others have been obtained
to authorize

  execution     

and performance of this Subscription Agreement on behalf ofthe Subscriber;

(e)     

ifthe Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement

  and     

the transactions contemplated hereby do not and will not result in the violation
of any of the

  terms     

and provisions of any law applicable to, or the constating documents of, the
Subscriber or of

  any     

agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber

  is     

or may be bound;

(f)     

the Subscriber has duly executed and delivered this Subscription Agreement and
upon acceptance

  thereof     

by the Company it will constitutes a valid and binding agreement of the
Subscriber

  enforceable     

against the Subscriber in accordance with its terms;

(g)     

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes

  only     

and not for the account of any other person and not for distribution, assignment
or resale to

  others,     

and no other person has a direct or indirect beneficial interest in such
Securities, and it has

  not     

subdivided its interest in the Securities with any other person;

(h)     

the Subscriber is outside the United States when receiving and executing this
Subscription

  Agreement     

and is acquiring the Note as principal for the Subscriber's own account for
investment

  purposes     

only, and not with a view to, or for, resale, distribution or fractionalisation
thereof, in

  whole     

or in part, and no other person has a direct or indirect beneficial interest in
the Securities;

(i)     

the Subscriber is aware that an investment in the Company is speculative and
involves certain

  risks,     

including the possible loss of the entire investment and it has carefully read
and considered

  the     

matters set forth under the heading "Risk Factors" appearing in the Company's
Forms lOoK,

  lO-Q,     

8-K and any other filings filed with the SEC;

--------------------------------------------------------------------------------

 


 

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

(k)     

the Subscriber (i) has adequate net worth and means of providing for its current
fmancial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

(1)     

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

(m)     

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

(n)     

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

(0)     

the Subscriber is not an underwriter of, or dealer in, the Company's Shares, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Shares;

(P)     

the Subscriber is not an underwriter of, or dealer in, the Company's Shares, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Securities;

(q)     

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of restricted period after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the "Distribution Compliance Period") shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions

of     

the 1933 Act or an exemption therefrom and in each case only in accordance with
applicable

state     

securities laws;

(r)     

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities

unless     

such transactions are in compliance with the provisions of the 1933 Act and in
each case

only     

in accordance with applicable state securities laws;

(s)     

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and

experience     

in fmancial and business matters as to be capable of evaluating the merits and
risks of

its     

investment in the Securities and the Company; and (iii) has the ability to bear
the economic

risks     

of its prospective investment and can afford the complete loss of such
investment;

(t)     

the Subscriber will indemnify the Company against, and will hold the Company
and, where

applicable,     

its respective directors, officers, employees, agents, advisors and shareholders

harmless     

from, any and all loss, liability, claim, damage and expense whatsoever
(including, but

not     

limited to, any and all fees, costs and expenses whatsoever reasonably incurred
in

investigating,     

preparing or defending against any claim, lawsuit, administrative proceeding or

investigation     

whether commenced or threatened) arising out of or based upon any representation

or     

warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to

the     

Company in connection herewith being untrue in any material respect or any
breach or failure

--------------------------------------------------------------------------------

 


  by     

the Subscriber to comply with any covenant or agreement made by the Subscriber
to the

  Company     

in connection therewith;

(u)     

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the

  Securities     

as a result of any form of general solicitation or general advertising including

  advertisements,     

articles, notices or other communications published in any newspaper, magazine

  or     

similar media or broadcast over radio or television, or any seminar or meeting
whose attendees

  have     

been invited by general solicitation or general advertising; and

(v)     

no person has made to the Subscriber any written or oral representations:

  (i)     

that any person will resell or repurchase any of the Securities,

  (ii)     

that any person will refund the purchase price of any ofthe Securities,

  (iii)     

as to the future price or value of any ofthe Securities, or

  (iv)     

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company's common
shares are quoted on the over-the- counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

6.2 In this Subscription Agreement, the term "U.S. Person" shall have the
meaning ascribed thereto in Regulation S.

7. Acknowledgement and Waiver

7.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of information available to the Subscriber on the
EDGAR database maintained by the SEC at www.sec.gov. The Subscriber hereby
waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution ofthe Securities.

8. Legending ofSubject Securities

8.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

--------------------------------------------------------------------------------

 


9. Costs

9.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements ofany special counsel
retained by the Subscriber) relating to the purchase of the Note or to the
conversion ofthe Note or the Conversion Shares shall be borne by the Subscriber.

10.     

Governing Law

10.1     

This Subscription Agreement is governed by the laws of the State of Nevada and
the federal laws

applicable thereto. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts ofthe State ofNevada.

11.     

Survival

11.1     

This Subscription Agreement, including without limitation the representations,
warranties and

covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase ofthe Note by the Subscriber pursuant hereto.

12.     

Assignment

12.1     

This Subscription Agreement is assignable.

13.     

Severability

13.1     

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall

not affect or limit the validity or enforceability ofthe remaining provisions of
this Subscription Agreement.

14.     

Entire Agreement

14.1     

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments

and other documents contemplated or provided for herein, this Subscription
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else. This subscription may only be amended by
instrument in writing signed by the parties hereto.

15.     

Notices

15.1     

All notices and other communications hereunder shall be in writing and shall be
deemed to have

been duly given ifmailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the address on
the signature page ofthis Subscription Agreement and notices to the Company
shall be directed to it at Norstra Energy Inc., 2860 Exchange Blvd, Suite 400,
Southlake TX.

16.     

Counterparts and Electronic Means

16.1     

This Subscription Agreement may be executed in any number of counterparts, each
of which,

when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument. Delivery of an executed copy of this
Subscription Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery ofthis Subscription Agreement as of the date
hereinafter set forth.

--------------------------------------------------------------------------------

 


17.     

Registration Instructions

17.1     

The Subscriber hereby directs the Company to cause any Note issued pursuant to
this Subscription

Agreement to be registered on the books of the Company as directed on the
signature page of this Agreement.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

JACKSON BENNETT LLC

lcable, Office)

Registration Information (if different from above)

(Name ofSubscriber - Please type or print)

(Signature and, if applicable, Office)

(Address ofSubscriber)

(City, State or Province, Postal Code of Subscriber)

(Country of Subscriber)

(Fax and/or E-mail Address of Subscriber)

ACCEPTANCE

The above-mentioned Subscription Agreement in respect ofthe Note is hereby
accepted by Norstra Energy Inc.

DATED at Southlake, Texas, the 15th day of May, 2013.

NORSTRA ENERGY INC.

Per: lsi Glen Landry
Glen Landry

--------------------------------------------------------------------------------

 


EXHIBIT "A"

Form ofConvertible Note

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THIS SECURITY
AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.

Dated: May 15,2013

U.     

S. $100,000

CONVERTIBLE NOTE

FOR VALUE RECEIVED, NORSTRA ENERGY INC. (the "Company") promises to pay to
JACKSON

BENNETT LLC, or its registered assigns (the "Holder"), the principal sum of One
Hundred Thousand Dollars ($100,000) in lawful currency ofthe United States (the
"Principal Amount") on May 15,2015 or such earlier date as the Note may be
permitted to be repaid as provided hereunder (the "Maturity Date"), with 10%
annual interest, to the Holder on the earlier of(i) the Conversion Date (as
hereafter defined) and (ii) the Maturity Date (except that, if any such date is
not a Business Day, then such payment shall be due on the next succeeding
Business Day) in cash. The Company may prepay any portion of the Principal
Amount without the prior written consent of the Holder.

This Note is subject to the following additional provisions:

1. Other Agreements.

1.1 This Note has been issued pursuant to a subscription agreement between the
Company and the Holder dated May 15, 2013 (the "Subscription Agreement")
pursuant to which the Holder purchased this Note, and this Note is subject in
all respects to the terms of the Subscription Agreement and incorporates the
terms of the Subscription Agreement to the extent that they do not conflict with
the terms of this Note. This Note may be transferred or assigned.

2. Events of Default.

2.1 "Event of Default", wherever used herein, means anyone of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation oflaw or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation ofany administrative or governmental
body):

--------------------------------------------------------------------------------

 


(a)     

any default in the payment of the Principal Amount of this Note, free of any
claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

(b)     

the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or the Subscription Agreement which failure is not cured,
if possible to cure, within 30 calendar days after notice ofsuch default is sent
by the Holder to the Company; or

(c)     

the Company or any of its subsidiaries (each a "Subsidiary") shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting

any     

ofthe foregoing.

2.2 Ifany Event ofDefault occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder's election, immediately due and payable in cash.
Upon payment of the full Principal Amount, together with interest and other
amounts owing in respect thereof, in accordance herewith, this Note shall
promptly be surrendered to or as directed by the Company. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, ifany, as the
full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event ofDefault or impair
any right consequent thereon.

3. Conversion.

3.1 At any time after the Financing Date until this Note is no longer
outstanding, this Note may be converted into Conversion Shares at any time and
from time-to-time, in whole or in part, at the option ofthe Holder. The Holder
shall effect conversions by delivering to the Company the form ofNotice
ofConversion attached hereto as Annex A (a "Notice of Conversion"), specifying
therein the amount ofprincipal to be converted and the date on which such
conversion is to be effected (a "Conversion Date"); provided that the date upon
which any such conversion may be effected may not be less than 5 calendar days
following the date of delivery of the Notice of Conversion. If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that is 5 calendar days after such Notice of Conversion is delivered to the
Company. To effect conversions hereunder, the Holder shall not be required to
physically surrender the Note to the Company unless the entire principal amount
of this Note has been so converted. Conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Note in an amount equal to
the applicable conversion. The Holder and the Company shall maintain records
showing the principal amount converted and the date of such conversions. The
Company shall deliver any objection to any Notice ofConversion within 10
business days of receipt of such notice. The Holder, by acceptance ofthis Note,
acknowledges and agrees that, by reason ofthe provisions ofthis paragraph,

--------------------------------------------------------------------------------

 


following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

3.2 The number of Conversion Shares issuable upon a conversion of any
outstanding principal under the Note shall be determined by the quotient
obtained by dividing (x) by (y) where (x) is equal to the amount of outstanding
principal to be converted and (y) is the Conversion Price (as hereinafter
defmed).

3.3 Not later than five Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates representing the Conversion
Shares (bearing such legends as may be required by applicable law and those
required by the Subscription Agreement) representing the number of Conversion
Shares being acquired upon the conversion ofNote.

3.4 The conversion price (the "Conversion Price") in effect on any Conversion
Date shall be shall mean $0.55 per share.

3.5 At any time after the Financing Date until this Note is no longer
outstanding, this Note may be converted into Conversion Shares at any time and
from time-to-time, in whole or in part, at the option of the Company. The
Company shall effect conversions by delivering to the Holder written notice of
conversion specifying therein the amount ofprincipal to be converted and the
date on which such conversion is to be effected (a "Conversion Date");

3.6 The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock such number of shares
as is necessary in order to ensure that a sufficient number are available for
the purpose ofissuance ofConversion Shares upon conversion ofthis Note, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder. The Company covenants that all Conversion Shares shall,
upon issue, be duly and validly authorized, issued and fully paid and
non-assessable.

3.7 Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions ofany Conversion Shares, and the number
ofConversion Shares shall be rounded up or down to the nearest whole number.

3.8 Ifthe Company, at any time while this Note is outstanding: (A) pays a stock
dividend or otherwise makes a distribution or distributions in shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (B) subdivides outstanding shares of Common Stock into a
larger number of shares, (C) combines (including by way ofreverse stock split)
outstanding shares ofCommon Stock into a smaller number of shares, or (D) issues
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case ofa subdivision, combination or
re-classification.

4. Repayment

4.1 Repayment of this Note, including all interest, shall be due on the Maturity
Date, unless earlier converted into common shares.

5 . Interest   5 .l Interest on the Principal Amount shall be calculated at 10%,
per annum, and be payable on the Maturity Date.    

 

--------------------------------------------------------------------------------

 


6. Notices

6.1 Any and all notices or other communications or deliveries to be provided by
the Holder hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above, or such other address or facsimile number as the Company may
specify for such purposes by notice to the Holder delivered in accordance with
this Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or ifno such facsimile telephone
number or address appears, at the address of the Holder to which this Note was
delivered. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (Eastern Standard
Time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Eastern Standard Time) on any
date and earlier than 11:59 p.m. (Eastern Standard Time) on such date, (iii) the
second business day following the date ofmailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.

7. Definitions.

7.1 For the purposes hereof, in addition to the terms defmed elsewhere in this
Note: (i) capitalized terms not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement, and (ii) the following terms shall
have the following meanings:

(a)     

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Texas are authorized or required by law or other
government action to close.

(b)     

"Common Stock" means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

(c)     

"Conversion Date" has the meaning set forth in Section 3.5 hereof.

(d)     

"Conversion Price" has the meaning set forth in Section 3.4 hereof.

(e)     

"Conversion Share" means shares of the Company's Common Stock into which
principal and Interest due pursuant to this Note may be converted.

(f)     

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(g)     

"Financing Date" means the date on which the Principal Amount is delivered to
the Company by the Investor.

(h)     

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

(i)     

"Trading Day" means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

--------------------------------------------------------------------------------

 


8. Replacement of Note if lost or destroyed.

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt ofevidence ofsuch loss, theft or
destruction ofsuch Note, and ofthe ownership hereof, and indemnity, ifrequested,
all reasonably satisfactory to the Company.

9. Governing law.

All questions concerning the construction, validity, enforcement and
interpretation ofthis Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles ofconflicts oflaw thereof.

10. Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver ofany other breach
ofsuch provision or of any breach of any other provision ofthis Note. The
failure of the Company or the Holder to insist upon strict adherence to any term
of this Note on one or more occasions shall not be considered a waiver or
deprive that party ofthe right thereafter to insist upon strict adherence to
that term or any other term ofthis Note. Any waiver must be in writing.

11. Usury

Ifany provision of this Note is invalid, illegal or unenforceable, the balance
ofthis Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion ofthe principal ofor interest on this
Note as contemplated herein, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this indenture,
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impeded the execution of any power
herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.

12. Next business day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as ofthe date first above indicated.

NORSTRA ENERGY INC.

By:/s/ Glen Landry

title: President

--------------------------------------------------------------------------------

 


ANNEXA

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the Convertible Note of
Norstra Energy Inc., a Nevada corporation (the "Company"), due on May 15,2015,
into shares ofthe Company's common stock (each a "Share") as of the date written
below. The undersigned will pay all transfer taxes, intangible or other taxes
payable with respect hereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer ofthe aforesaid
Shares.

Conversion calculations:

Date to Effect Conversion:

Principal Amount ofNote to be Converted: Accrued Interest to be Converted:
Number of Shares to be issued: Signature:

Name:

Address: